UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management 2580 Kekaa Drive, #115 Lahaina, HI 96761 (Name and address of agent for service) 1-800-773-9665 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2010 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares Value LONG-TERM INVESTMENTS - 96.3%(a) COMMON STOCKS - 96.2%(a) Aerospace & Defense - 2.0% BE Aerospace, Inc.* $ The Boeing Co. Esterline Technologies Corp.* General Dynamics Corp. Goodrich Corp. Hexcel Corp.* Honeywell International Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics - 0.5% C. H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B Airlines - 2.0% Alaska Air Group, Inc.* Allegiant Travel Co. AMR Corp.* China Eastern Airlines Corporation Ltd.- SP-ADR* China Southern Airlines Company Ltd. - SP-ADR* Continental Airlines, Inc. Cl B* Delta Air Lines, Inc.* GOLLinhas Aereas Inteligentes S.A.- SP-ADR Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Lan Airlines S. A. Ryanair Holdings PLC - SP-ADR* Southwest Airlines Co. Tam SA - SP-ADR UAL Corp.* US Airways Group, Inc.* Auto Components - 0.3% China Automotive Systems, Inc.* The Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Automobiles - 0.8% Ford Motor Co.* Harley-Davidson, Inc. Honda Motor Co., Ltd. - SP-ADR Tata Motors Ltd. - SP-ADR Toyota Motor Corp. - SP-ADR Beverages - 1.9% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc.* The Coca-Cola Co. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Cott Corp.* Diageo PLC - SP-ADR Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Hansen Natural Corp.* Molson Coors Brewing Co. PepsiCo, Inc. Biotechnology - 1.1% Alexion Pharmaceuticals, Inc.* Alkermes, Inc.* Amgen Inc.* Amylin Pharmaceuticals, Inc.* Biogen Idec Inc.* BioMarin Pharmaceutical Inc.* Celera Corp.* Celgene Corp.* Cell Therapeutics, Inc.* Dendreon Corp.* 5 Genta, Inc.* 0 Genzyme Corp.* Gilead Sciences, Inc.* Human Genome Sciences, Inc.* Incyte Corp.* SciClone Pharmaceuticals, Inc.* Vertex Pharmaceuticals Inc.* Vical Inc.* Building Products - 0.3% Armstrong World Industries, Inc.* Masco Corp. Owens Corning Inc.* Capital Markets - 1.2% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Bank of New York Mellon Corp. E*Trade Financial Corp.* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Jefferies Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. The Charles Schwab Corporation SEI Investments Co. State Street Corp. TD Ameritrade Holding Corp.* Waddell & Reed Financial, Inc. Chemicals - 1.4% Agrium Inc. Air Products and Chemicals, Inc. Cytec Industries Inc. The Dow Chemical Co. E.I. du Pont de Nemours and Co. Eastman Chemical Co. W.R. Grace & Co.* International Flavors & Fragrances Inc. The Lubrizol Corp. The Mosaic Co. Nalco Holding Co. Olin Corp. Potash Corporation of Saskatchewan Inc. PPG Industries, Inc. Sigma-Aldrich Corp. The Valspar Corp. Commercial Banks - 1.4% Bank of Hawaii Corp. Bank of Montreal Barclays PLC BB&T Corp. Fifth Third Bancorp Hudson City Bancorp, Inc. Huntington Bancshares Inc. KeyCorp Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Popular, Inc.* Regions Financial Corp. Royal Bank of Canada SunTrust Banks, Inc. Synovus Financial Corp. The Toronto-Dominion Bank U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies - 0.6% Avery Dennison Corp. Corrections Corporation of America* Herman Miller, Inc. RINO International Corp.* Rollins, Inc. The Standard Register Co. Stericycle, Inc.* Sykes Enterprises, Inc.* Waste Management, Inc. Waste Services Inc.* Communications Equipment - 2.7% Aruba Networks Inc.* Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc.* L.M. Ericsson Telephone Co. F5 Networks, Inc.* Finisar Corp.* Harris Corp. Ituran Location and Control Ltd. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola, Inc.* NETGEAR, Inc.* Nokia Corp. - SP-ADR Plantronics, Inc. QUALCOMM, Inc. Research In Motion Ltd.* Sierra Wireless Inc.* Tellabs, Inc. Computers & Peripherals - 6.3% Apple Inc.* Dell Inc.* EMC Corp.* Hewlett-Packard Co. Hutchinson Technology Inc.* International Business Machines Corp. Lexmark International, Inc.* NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Seagate Technology* Teradata Corp.* Western Digital Corp.* Construction & Engineering - 0.4% Fluor Corp. Foster Wheeler AG* Jacobs Engineering Group Inc.* The Shaw Group Inc.* Consumer Finance - 0.3% American Express Co. Capital One Financial Corp. Discover Financial Services Consumer Services - Diversified - 0.1% Coinstar, Inc.* New Oriental Education & Techology Group, Inc. -SP-ADR* Sotheby's Containers & Packaging - 0.3% Ball Corp. Boise, Inc.* Owens-Illinois, Inc.* Sealed Air Corp. Distributors - 0.1% Genuine Parts Co. Electric Utilities - 0.1% Exelon Corp. Electrical Equipment - 0.7% Baldor Electric Co. Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. A. O. Smith Corp. Thomas & Betts Corp.* Electronic Equipment, Instruments & Components - 1.3% Agilent Technologies, Inc.* Avnet, Inc.* Brightpoint, Inc.* Corning Inc. Dolby Laboratories Inc.* Flextronics International Ltd.* Hitachi, Ltd.* Itron, Inc.* Jabil Circuit, Inc. Molex Inc. Power-One, Inc.* Sanmina-SCI Corp.* Tech Data Corp.* Trimble Navigation Ltd.* Vishay Intertechnology, Inc.* Energy Equipment & Services - 2.1% Atwood Oceanics, Inc.* Baker Hughes Inc. Cameron International Corp.* CGG-Veritas - SP-ADR* Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc.* Dril-quip, Inc.* Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.* National-Oilwell Varco Inc. Noble Corp. Parker Drilling Co.* Rowan Companies, Inc.* Schlumberger Ltd. Smith International, Inc. Tenaris S.A. - SP-ADR Transocean Ltd.* Weatherford International Ltd.* Financial Services - Diversified - 0.8% Bank of America Corp. CBOE Holdings Inc.* Citigroup Inc.* IntercontinentalExchange Inc.* JPMorgan Chase & Co. The NASDAQ OMX Group, Inc.* NewStar Financial, Inc.* NYSE Euronext Food & Staples Retailing - 1.2% BJ's Wholesale Club, Inc.* Costco Wholesale Corp. CVS Caremark Corp. The Great Atlantic & Pacific Tea Company, Inc.* The Kroger Co. Rite Aid Corp.* SUPERVALU Inc. Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc.* Winn-Dixie Stores, Inc.* Food Products - 1.3% Campbell Soup Co. Del Monte Foods Co. General Mills, Inc. Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc.* H. J. Heinz Co. The Hershey Co. Kellogg Co. Kraft Foods Inc. Ralcorp Holdings, Inc.* Sara Lee Corp. The J. M. Smucker Co. TreeHouse Foods, Inc.* Health Care Equipment & Supplies - 1.4% C. R. Bard, Inc. Baxter International Inc. Becton, Dickinson & Co. Cyberonics, Inc.* Delcath Systems Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Hospira, Inc.* IDEXX Laboratories, Inc.* Kinetic Concepts, Inc.* Medtronic, Inc. ResMed Inc.* Sirona Dental Systems, Inc.* St. Jude Medical, Inc.* Stryker Corp. Varian Medical Systems, Inc.* Health Care Providers & Services - 1.9% Aetna Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Community Health Systems Inc.* Coventry Health Care, Inc.* Express Scripts, Inc.* Health Management Associates, Inc.* Health Net Inc.* HEALTHSOUTH Corp.* Humana Inc.* Lincare Holdings Inc. McKesson Corp. Medco Health Solutions, Inc.* Molina Healthcare Inc.* Patterson Companies Inc. Quest Diagnostics Inc. Rural/Metro Corp.* Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Inc. Universal Health Services, Inc. WellCare Health Plans Inc.* WellPoint Inc.* Health Care Technology - 0.1% Cerner Corp.* Omnicell, Inc.* Home Building - 0.7% Beazer Homes USA, Inc.* D.R. Horton, Inc. Gafisa S.A. - SP-ADR Hovnanian Enterprises, Inc.* KB Home Lennar Corp. Meritage Homes Corp.* Pulte Group Inc.* The Ryland Group, Inc. Standard Pacific Corp.* Toll Brothers, Inc.* Hotels, Restaurants & Leisure - 5.5% Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Burger King Holdings Inc. California Pizza Kitchen, Inc.* Caribou Coffee Company, Inc.* Carnival Corp. The Cheesecake Factory Inc.* Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Ctrip.com International, Ltd. - SP-ADR* Darden Restaurants, Inc. Denny's Corp.* DineEquity, Inc.* Domino's Pizza, Inc.* Home Inns & Hotels Management, Inc. - SP-ADR* Hyatt Hotels Corp.* International Game Technology Jamba, Inc.* Las Vegas Sands Corp.* Marriott International Inc. McDonald's Corp. MGM Resorts International* P.F. Chang's China Bistro, Inc. Panera Bread Co.* Papa John's International, Inc.* Peet's Coffee & Tea Inc.* Royal Caribbean Cruises Ltd.* Ruth's Hospitality Group Inc.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. Wendy's/Arby's Group, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 1.1% Garmin Ltd. Harman International Industries, Inc.* Helen of Troy Ltd.* La-Z-Boy Inc.* Mohawk Industries, Inc.* Newell Rubbermaid Inc. Sony Corp. - SP-ADR Stanley Black & Decker Inc. Tempur-Pedic International Inc.* Tupperware Brands Corp. Whirlpool Corp. Household Products - 0.7% The Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. The Procter & Gamble Co. WD-40 Co. Independent Power Producers & Energy Traders - 0.1% Constellation Energy Group Inc. Industrial Conglomerates - 0.7% 3M Co. General Electric Co. Koninklijke Philips Electronics N.V. NYS McDermott International, Inc.* Textron Inc. Tyco International Ltd. Insurance - 1.5% Aflac, Inc. The Allstate Corporation American International Group, Inc.* Berkshire Hathaway Inc. Cl B* China Life Insurance Company, Ltd. - SP-ADR Genworth Financial Inc.* Hartford Financial Services Group, Inc. Lincoln National Corp. MBIA Inc.* MetLife, Inc. Prudential Financial, Inc. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 1.7% Amazon.com, Inc.* Expedia, Inc. Netflix Inc.* Overstock.com, Inc.* Priceline.com Inc.* Internet Software & Services - 4.4% Akamai Technologies, Inc.* Art Technology Group, Inc.* Baidu, Inc. - SP-ADR* Digital River, Inc.* eBay Inc.* Google Inc.* IAC/InterActiveCorp* Internet Initiative Japan Inc. - SP-ADR Monster Worldwide, Inc.* NetEase.com Inc. - SP-ADR* SAVVIS, Inc.* SINA Corp.* Sohu.com Inc.* Travelzoo Inc.* ValueClick, Inc.* VeriSign, Inc.* Yahoo! Inc.* IT Services - 1.9% Accenture PLC Acxiom Corp.* Automatic Data Processing, Inc. Broadridge Financial Solutions Inc. Cognizant Technology Solutions Corp.* Computer Sciences Corp. Fiserv, Inc.* Gartner, Inc.* Infosys Technologies Ltd. - SP-ADR Mastercard, Inc. Paychex, Inc. Sapient Corp. Satyam Computer Services Ltd. - SP-ADR* Unisys Corp.* VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products - 0.3% Eastman Kodak Co.* Hasbro, Inc. Mattel, Inc. Sturm, Ruger & Company, Inc. Life Sciences Tools & Services - 0.4% Affymetrix, Inc.* Bruker Corp.* Dionex Corp.* Illumina, Inc.* Parexel International Corp.* PerkinElmer, Inc. Sequenom Inc.* Thermo Fisher Scientific, Inc.* Waters Corp.* Machinery - 3.6% Alamo Group Inc. Briggs & Stratton Corp. Bucyrus International, Inc. Caterpillar Inc. China Yuchai International Ltd. Cummins Inc. Danaher Corp. Deere & Co. Eaton Corp. Gardner Denver Inc. Illinois Tool Works Inc. Ingersoll-Rand PLC Joy Global Inc. Navistar International Corp.* Oshkosh Corp.* PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair, Inc. Snap-On, Inc. Terex Corp.* Media - 3.0% Belo Corp.* CBS Corp. Cl B Non-Voting Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp. The Walt Disney Co. DreamWorks Animation SKG, Inc.* Entercom Communications Corp.* Gannett Co., Inc. Grupo Televisa S.A. - SP-ADR IMAX Corp.* Lamar Advertising Co.* Lee Enterprises, Inc.* Liberty Media Corp. - Capital Series A* Live Nation Entertainment, Inc.* Martha Stewart Living Omnimedia, Inc.* The McClatchy Co.* The New York Times Co.* News Corp. Cl B Sirius XM Radio Inc.* Time Warner Cable Inc. Time Warner Inc. Viacom, Inc. Cl B Virgin Media Inc. Metals & Mining - 5.3% Agnico-Eagle Mines Ltd. AK Steel Holding Corp. Alcoa Inc. Allegheny Technologies, Inc. Aluminum Corporation of China Ltd. - SP-ADR* AngloGold Ashanti Ltd. - SP-ADR ArcelorMittal NYS Barrick Gold Corp. BHP Billiton Ltd. - SP-ADR China Precision Steel, Inc.* Cliffs Natural Resources Inc. Coeur d' Alene Mines Corp.* Commercial Metals Co. Companhia Siderurgica Nacional S.A. - SP-ADR Eldorado Gold Corp. Freeport-McMoRan Copper & Gold Inc. Gerdau S.A. - SP-ADR Gold Fields Ltd. - SP-ADR Goldcorp, Inc. Golden Star Resources Ltd.* Harmony Gold Mining Company Ltd. - SP-ADR Hecla Mining Co.* IAMGOLD Corp. Ivanhoe Mines Ltd.* Kinross Gold Corp. Mechel - SP-ADR Newmont Mining Corp. Northgate Minerals Corp.* Nucor Corp. Pan American Silver Corp. Randgold Resources Ltd. Rio Tinto PLC - SP-ADR RTI International Metals, Inc.* Silver Standard Resources Inc.* Silver Wheaton Corp.* Southern Copper Corp. Steel Dynamics, Inc. Taseko Mines Ltd.* Teck Resources Ltd. Cl B Ternium S.A. - SP-ADR Titanium Metals Corp.* United States Steel Corp. Vale S.A. - SP-ADR Yamana Gold Inc. Multiline Retail - 1.8% 99 Cents Only Stores* Big Lots, Inc.* Dillard's, Inc. Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp.* Macy's, Inc. Nordstrom, Inc. J. C. Penney Company, Inc. Saks, Inc.* Sears Holdings Corp.* Target Corp. Tuesday Morning Corp.* Office Electronics - 0.2% Xerox Corp. Oil, Gas & Consumable Fuels - 5.2% Anadarko Petroleum Corp. Apache Corp. Arch Coal, Inc. BP- PLC - SP-ADR Brigham Exploration Co.* Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Cenovus Energy Inc. Chesapeake Energy Corp. Chevron Corp. CNOOC Ltd. Concho Resources Inc.* ConocoPhillips Devon Energy Corp. El Paso Corp. Enbridge Inc. EnCana Corp. EOG Resources, Inc. Exxon Mobil Corp. Forest Oil Corp.* Hess Corp. Holly Corp. Ivanhoe Energy, Inc.* Kodiak Oil & Gas Corp.* Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Patriot Coal Corp.* Peabody Energy Corp. PetroChina Company Ltd. Petroleo Brasileiro S.A. - SP-ADR Pioneer Natural Resources Co. Range Resources Corp. SandRidge Energy Inc.* Southwestern Energy Co.* Suncor Energy, Inc. Sunoco, Inc. Tesoro Corp. Total SA - SP-ADR TransGlobe Energy Corp.* Valero Energy Corp. Venoco Inc.* Whiting Petroleum Corp.* Clayton Williams Energy, Inc.* The Williams Companies, Inc. Paper & Forest Products - 0.6% P.H. Glatfelter Co. International Paper Co. Louisiana-Pacific Corp.* Weyerhaeuser Co. Personal Products - 0.6% Avon Products, Inc. Elizabeth Arden, Inc.* Herbalife Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nutri System, Inc. Pharmaceuticals - 2.3% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Dr. Reddy's Laboratories Ltd. - SP-ADR Elan Corporation PLC - SP-ADR* Forest Laboratories, Inc.* Generex Biotechnology Corp.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson Eli Lilly and Co. Medicis Pharmaceutical Corp. Merck & Co., Inc. Mylan, Inc.* Novo Nordisk A/S - SP-ADR Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc.* Salix Pharmaceuticals, Ltd.* Teva Pharmaceutical Industries Ltd. Valeant Pharmaceuticals International* ViroPharma Inc.* VIVUS Inc.* Watson Pharmaceuticals, Inc.* Professional Services - 0.2% Manpower Inc. On Assignment, Inc.* Real Estate Management & Development - 0.0% The St. Joe Company* Road & Rail - 1.4% Arkansas Best Corp. Avis Budget Group, Inc.* CSX Corp. Dollar Thrifty Automotive Group, Inc.* Hertz Global Holdings, Inc.* J. B. Hunt Transportation Services, Inc. Kansas City Southern* Norfolk Southern Corp. Ryder Systems, Inc. Union Pacific Corp. YRC Worldwide, Inc.* Semiconductors & Semiconductor Equipment - 4.7% Advanced Micro Devices, Inc.* Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Applied Micro Circuits Corp.* ASML Holding N.V. NYS Atheros Communications* Atmel Corp.* Broadcom Corp. Cirrus Logic, Inc.* Conexant Systems, Inc.* Cree, Inc.* Cypress Semiconductor Corp.* Entegris Inc.* Integrated Device Technology, Inc.* Intel Corp. KLA-Tencor Corp. Kulicke and Soffa Industries, Inc.* Lam Research Corp.* Lattice Semiconductor Corp.* LSI Corp.* LTX-Credence Corp.* Marvell Technology Group Ltd.* Mattson Technology, Inc.* MEMC Electronic Materials, Inc.* Micrel, Inc. Microchip Technology Inc. Micron Technology, Inc.* Mindspeed Technologies Inc.* Netlogic Microsystems Inc.* Novellus Systems, Inc.* NVIDIA Corp.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* PMC-Sierra, Inc.* Rambus Inc.* RF Micro Devices, Inc.* Skyworks Solutions, Inc.* Standard Microsystems Corp.* Teradyne, Inc.* Texas Instruments Inc. TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Software - 3.6% Adobe Systems Inc.* Advent Software, Inc.* Ariba Inc.* AsiaInfo Holdings, Inc.* Autodesk, Inc.* BMC Software, Inc.* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp.* Fair Isaac Corp. Jack Henry & Associates, Inc. Informatica Corp.* Intuit Inc.* JDA Software Group, Inc.* Lawson Software, Inc.* McAfee Inc.* MICROS Systems, Inc.* Microsoft Corp. Oracle Corp. Parametric Technology Corp.* Quest Software, Inc.* Red Hat, Inc.* Rosetta Stone, Inc.* Salesforce.com, Inc.* SAP AG - SP-ADR Solarwinds, Inc.* SonicWALL, Inc.* Symantec Corp.* TIBCO Software Inc.* VMware Inc.* Wave Systems Corp.* Websense, Inc.* Solar - 0.4% Evergreen Solar, Inc.* First Solar, Inc.* JA Solar Holdings Co., Ltd. - SP-ADR* LDK Solar Co. Ltd. - SP-ADR* Suntech Power Holdings Co., Ltd. - SP-ADR* Trina Solar Ltd.* Yingli Green Energy Holding Company Ltd. - SP-ADR* Specialty Retail - 5.7% Abercrombie & Fitch Co. Aeropostale, Inc.* American Eagle Outfitters, Inc. AnnTaylor Stores Corp.* AutoNation, Inc.* AutoZone, Inc.* bebe stores, inc. Bed Bath & Beyond Inc.* Best Buy Co., Inc. Blockbuster Inc.* Borders Group, Inc.* The Buckle, Inc. CarMax, Inc.* Chico's FAS, Inc. The Children's Place Retail Stores, Inc.* Coldwater Creek Inc.* Cost Plus, Inc.* Dick's Sporting Goods, Inc.* The Dress Barn, Inc.* Express, Inc.* The Finish Line, Inc. Foot Locker, Inc. GameStop Corp.* The Gap, Inc. Guess?, Inc. The Gymboree Corp.* The Home Depot, Inc. J. Crew Group, Inc.* Jo-Ann Stores, Inc.* Jos. A. Bank Clothiers, Inc.* Limited Brands, Inc. Lowe's Companies, Inc. Office Depot, Inc.* OfficeMax Inc.* O'Reilly Automotive, Inc.* Pacific Sunwear of California, Inc.* The Pep Boys-Manny Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc.* RadioShack Corp. Ross Stores, Inc. The Sherwin-Williams Co. Staples, Inc. Stein Mart, Inc.* Talbots, Inc.* Tiffany & Co. The TJX Companies, Inc. Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* Williams-Sonoma, Inc. Telecommunication Services - Diversified - 0.8% AT&T Inc. BT Group PLC - SP-ADR China Unicom (Hong Kong) Ltd. - SP-ADR City Telecom (H. K.) Ltd. - SP-ADR Qwest Communications International Inc. tw telecom inc.* Verizon Communications Inc. VimpelCom Ltd.* Telecommunication Services - Wireless - 0.8% American Tower Corp.* China Mobile Ltd. - SP-ADR Clearwire Corp.* Leap Wireless International, Inc.* MetroPCS Communications, Inc.* Millicom International Cellular S.A. Mobile TeleSystems - SP-ADR Sprint Nextel Corp.* Turkcell Iletisim Hizmetleri AS - SP-ADR Vivo Participacoes S.A. - SP-ADR Vodafone Group PLC - SP-ADR Textiles, Apparel & Luxury Goods - 2.2% Coach, Inc. Kenneth Cole Productions, Inc.* Crocs, Inc.* Deckers Outdoor Corp.* Gildan Activewear Inc.* Hanesbrands, Inc.* Joe's Jeans, Inc.* Jones Apparel Group, Inc. Liz Claiborne, Inc.* Lululemon Athletica Inc.* Steven Madden, Ltd.* Maidenform Brands, Inc.* NIKE, Inc. Cl B Phillips-Van Heusen Corp. Polo Ralph Lauren Corp. Skechers U.S.A., Inc.* The Timberland Co.* True Religion Apparel, Inc.* Under Armour, Inc.* VF Corp. Tobacco - 0.0% Altria Group Inc. Trading Companies & Distributors - 0.3% Fastenal Co. W. W. Grainger, Inc. WESCO International, Inc.* Total common stocks (cost $81,178,550) PREFERRED STOCKS - 0.0%(a) Beverages - 0.0% Companhia de Bebidas das Americas Preferred - SP-ADR Total preferred stocks (cost $30,992) WARRANTS - 0.0%(a) 70 Krispy Kreme Doughnuts, Inc.*, Expiration Date - 03/02/12, Exercise Price - $12.21 4 Total warrants (cost $0) 4 Total investments - 96.3% (cost $81,209,542) Cash and receivables, less liabilities - 3.7%(a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. N.V. - Netherlands Antilles Limited Liability Corp. NYS - New York Registered Shares SP-ADR - Sponsored American Depositary Receipts As of June 30, 2010, the cost of investments for federal income tax purposes was $81,209,542 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation $ ) Net unrealized appreciation $ + +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements in the Fund’s most recent semi-annual or annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Preferred Stocks Warrants 4 Total Level 1 Level 2 – — Level 3 – — Total $ Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b)or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, President Date August 10, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, President Date August 10, 2010 By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, Treasurer Date August 10, 2010
